PER CURIAM.
The appellant, who is incarcerated in the Western State Penitentiary of Pennsylvania pursuant to the judgment of a Pennsylvania State court, petitioned the United States District Court for the Western District of Pennsylvania for a writ of habeas corpus. In an exhaustive opinion the district court considered on their merits the many contentions made by the appellant and reached the conclusion that none of them justified the issuance of the writ. The court accordingly denied the petition. We have carefully examined the record and are satisfied that the action of the district court was correct for the reasons set out at length in the opinion filed by Judge Gourley. It, therefore, becomes unnecessary for us to determine whether the appellant has exhausted the remedies available to him in the courts of Pennsylvania within the meaning of Section 2254 of Title 28 U.S.C.A.
Accordingly the order of the district court will be affirmed.